       Case 3:20-cv-00247-LPR-JTK Document 13 Filed 11/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ANTONIO JACOBY                                                                      PLAINTIFF

v.                                   3:20CV00247-LPR-JTK

HAROLD THOMAS, et al.                                                           DEFENDANTS

                                            ORDER

       Having reviewed the Plaintiff’s Complaint for screening purposes only,1 it now appears to

the Court that service is appropriate with respect to Plaintiff=s sexual harassment claim against

Defendant Thomas.     Accordingly,

       IT IS, THEREFORE, ORDERED that service is appropriate for the Defendant Harold

Thomas. The Clerk of the Court shall prepare summons for the Defendant and the United States

Marshal is hereby directed to serve a copy of the Complaint (Doc. No. 2) and summons on

Defendant Thomas without prepayment of fees and costs or security therefore.

       IT IS SO ORDERED this 16th day of November, 2020.




                                                    ____________________________________
                                                    JEROME T. KEARNEY
                                                    UNITED STATES MAGISTRATE JUDGE




       1The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. Sect. 1915A(a).


                                               1
